                               UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                                 DOCKET NO. 3:11-cr-284-MOC


 UNITED STATES OF AMERICA,                                  )
                                                            )
                                                            )             ORDER
                            Plaintiff,                      )
                                                            )
 v.                                                         )
                                                            )
                                                            )
 JEREMY TERRELL LEWIS,                                      )
                                                            )
                        Defendant.                          )
                                                            )
                                                            )

       THIS MATTER is before the Court on Defendant’s Consent Motion to Modify

Sentence, (Doc. No. 59).

       On January 24, 2020, at Defendant’s Final Supervised Release Revocation Hearing, this

Court sentenced Defendant to 37 months of imprisonment, followed by 23 months of supervised

release. This Court has not yet entered a final judgment. On January 28, 2020, Defendant filed,

through counsel, the pending motion to modify sentence, in which Defendant has asked for this

Court to resentence him to 60 months of imprisonment, to be followed by no further term of

supervised release. The Government does not object to Defendant’s motion.

       The Court denies Defendant’s Consent Motion to Modify Sentence, (Doc. No. 59), as the

sentence imposed is the correct and appropriate sentence.



 Signed: January 31, 2020
